

115 HR 7239 IH: Securing Social Security Numbers Act
U.S. House of Representatives
2018-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7239IN THE HOUSE OF REPRESENTATIVESDecember 10, 2018Ms. Lofgren introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit requests for the disclosure of a social security account number in commercial
			 transactions, and for other purposes.
	
 1.Short titleThis Act may be cited as the Securing Social Security Numbers Act. 2.Prohibition on requesting disclosure of a social security account number for consumer transactions (a)In generalA commercial entity shall not request that an individual provide the individual’s social security account number when purchasing a commercial good or service or deny an individual the good or service for refusing to provide that number except—
 (1)for any purpose relating to— (A)obtaining a consumer report for any purpose permitted under the Fair Credit Reporting Act;
 (B)a background check of the individual conducted by a landlord, lessor, employer, or voluntary service agency;
 (C)law enforcement; or (D)a Federal, State, or local law requirement; or
 (2)if the social security account number is necessary to verify the identity of the consumer to effect, administer, or enforce the specific transaction requested or authorized by the consumer, or to prevent fraud.
 (b)Purging of collected social security account numbersA commercial entity that has acquired social security account numbers prior to the enactment of this Act is prohibited from intentional continued possession of such social security account numbers and must purge all such social security account numbers from its records not later than 180 days after the effective date of this Act, unless the commercial entity would qualify for an exception under subsection (a).
 (c)Limitation on predispute arbitration agreementsNo predispute arbitration agreement shall be valid or enforceable if it requires arbitration of a violation of this section.
 (d)State attorney general enforcementIn any case in which the attorney general of a State has reason to believe that an interest of the residents of that State has been or is threatened or adversely affected by the engagement of any person in a practice that is prohibited under this section, the State, as parens patriae, may bring a civil action on behalf of the residents of the State in a district court of the United States of appropriate jurisdiction to—
 (1)enjoin that practice; (2)enforce compliance with such section;
 (3)obtain damages, restitution, or other compensation on behalf of residents of the State; or (4)obtain such other relief as the court may consider appropriate.
				3.Civil actions and civil penalties
			(a)Civil action in state courts
 (1)Statute of limitationsAn action may be commenced under this subsection not later than the earlier of— (A)5 years after the date on which the alleged violation occurred; or
 (B)3 years after the date on which the alleged violation was or should have been reasonably discovered by the aggrieved individual.
 (2)Nonexclusive remedyThe remedy provided under this subsection shall be in addition to any other remedies available to the individual.
				(b)Civil penalties
 (1)In generalAny person who the Attorney General determines has violated any section of this Act or of any amendments made by this Act shall be subject, in addition to any other penalties that may be prescribed by law—
 (A)to a civil penalty of not more than $5,000 for each such violation; and (B)to a civil penalty of not more than $50,000, if the violations have occurred with such frequency as to constitute a pattern or practice of violations.
 (2)Determination of violationsAny intentional violation committed contemporaneously with respect to the social security account numbers of 2 or more individuals shall be treated as a separate violation with respect to each such individual.
 4.Effective dateThe amendment made by this Act shall be in effect 1 year after the date of enactment of this Act. 